DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art does not teach or suggest either singularly or in combination the claimed, "using a camera built in an electronic device which is a fixed device installed on a fixed position to capture a facial image of the user and positioning facial organs so as to determine positions of two eyes of a user; calculating a relative angle of viewing a display image being displayed on the electronic device through the two eyes of the user between a direction of a connection between the two eyes and a device direction of the electronic device; and generating, by a processor of the electronic device, a turning signal according to the relative angle with respect to the user's eyes and a state of the display image displayed on the electronic device; wherein the electronic device is driven by a driving mechanism to turn to a specific angle according to the turning signal, and the state of the display image displayed on the fixed device indicates a state of displaying the display image under a steady static state", in combination with the other recited claim features.

Regarding claim 2:
	Claim 2 depend on claim 1 and is found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art does not teach or suggest either singularly or in combination the claimed, "using the camera unit to capture the facial image of the user and positioning facial organs so as to determine positions of two eyes of a user; calculating a relative angle of viewing the display image being displayed on the electronic device through the two eyes of the user between a direction of a connection between the two eyes and a device direction of the electronic device; and generating, by the processor, a turning signal according to the relative angle with respect to the user's eyes and a state of the display image displayed on the electronic device; wherein the electronic device is driven by a driving mechanism to turn to a specific angle when the processor receives the turning signal, and the state of the display image displayed on the fixed device indicates a state of displaying the display image under a steady static state", in combination with the other recited claim features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623